Citation Nr: 0406197	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-09 631	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for acute renal failure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active military service from March 22, 2000 
to April 10, 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision issued by the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office.  The veteran submitted a Notice of 
Disagreement along with additional evidence to support his 
claim in June 2001.  Following review of the additional 
evidence, the Huntington Regional Office continued the denial 
of the veteran's claim in a May 2002 rating decision. 
Subsequently, the claims file was transferred to the VA 
Regional Office (RO) in Nashville, Tennessee, in June 2002.  

Additionally, the Board notes, in a February 2003 letter, the 
veteran requested a review of his claim by a Decision Review 
Officer (DRO).  A DRO review/conference was held in June 2003 
where the veteran was told he would have 60 days to submit 
additional evidence and a VA medical examination would be 
scheduled.  According to the record, the veteran failed to 
appear at the scheduled examination in June 2003.  No further 
correspondence has been received from the veteran.  At 
present, the case is before the Board for appellate 
adjudication.


FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.  

2. The veteran's claimed acute renal failure is not shown to 
be causally or etiologically related to service or to any 
incident of service.




CONCLUSION OF LAW

Acute renal failure was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.655 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2001, VA issued regulations to implement the 
Veterans Claims Assistance Act of 2000 (VCAA).  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA 
stated that the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the recent implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for acute renal failure via the December 
2000 and May 2002 rating decisions; the December 2002 
statement of the case; and the March 2003 supplemental 
statement of the case.  Specifically, the appellant has been 
informed of the need to provide evidence showing that his 
acute renal failure is related to his active service.  
Finally, via a July 2002 RO letter, the veteran was provided 
with specific information concerning the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained, including the veteran's service medial records, and 
additional private medical records.  As well, the veteran was 
scheduled for a VA examination in June 2002, but he failed to 
report to the examination.  In the August 2003 supplemental 
statement of the case (SSOC), the veteran was informed of 
38 C.F.R. § 3.655.  Specifically, the veteran was informed 
that when an entitlement cannot be established without a 
current VA examination, and the veteran fails without good 
cause to report to the VA examination, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655 
(2003).  In this respect, the Board notes that the veteran 
has not made any attempt to reschedule a VA examination or to 
submit any additional evidence since he was sent the SSOC in 
August 2003.  As such, the Board finds that no additional 
identified evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, remains 
outstanding.  Thus, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The Board notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. January 14, 2003), the United States Court of 
Appeals for Veterans Claims (Court) discussed the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a new substantive 
appeal by the claimant.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter. 

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004).  Simply put, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

In a December 2000 rating decision, the veteran was denied 
service connection for acute renal failure.  As the veteran 
expressed disagreement with the initial rating assigned in a 
June 2001 notice of disagreement, a statement of the case was 
issued in December 2002.  The veteran perfected his appeal 
regarding this issue in February 2003.  At present, the 
veteran is seeking service connection for acute renal 
failure.
 
The evidence of record shows that the veteran was first 
diagnosed with renal failure in April 2000.  This diagnosis 
was made two weeks after the veteran reported to Lackland Air 
Force Base in March 2000.  His February 2000 entrance 
examination did not indicate any problems with his renal 
system.  The veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, notes he was discharged after 19 
days of active service under entry level separation due to 
failed medical/ physical procurement standards.  

In support of his claim seeking service connection for acute 
renal failure, received in September 2000, the veteran 
submitted a May 1993 lab report from Dr. Hooper showing the 
veteran as having normal renal function.  The veteran also 
submitted unsigned and undated evidence, presumably from a 
physician, in June 2001 indicating that the veteran did not 
have problems with his renal system before entering service. 

As previously pointed out, a conference with a VA DRO was 
held in June 2003.  On that occasion, the veteran was told he 
would be scheduled a VA medical examination.  In this regard, 
he was scheduled for a VA medical examination in an effort to 
determine if the veteran currently has acute renal failure 
that was caused or permanently aggravated by active military.  
The veteran failed to report.  He was subsequently sent a 
supplemental statement of the case indicating the importance 
of the VA examination and was also informed that under the 
provisions of 38 C.F.R.
§ 3.655, since he failed to report for the examination, his 
appeal must be denied.  The veteran did not offer good cause 
for his failure to report for the examination.  

Significantly, when an examination is scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  In the 
current case, with respect to the issue of service connection 
for acute renal failure, the fact remains that the record is 
devoid of medical evidence showing a current diagnosis of 
renal failure, or of a medical nexus opinion relating the 
claimed disability to the veteran's active service.  The law 
provides that, with respect to questions involving diagnosis 
or medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The 
veteran's statements alone are not enough to show a current 
disability or a nexus to service, see Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that laypersons are 
not competent to offer medical opinions), or to provide a 
sufficient basis for reopening the previously disallowed 
claim, see Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not serve 
as a predicate to reopen a previously denied claim)

In view of the veteran's failure to appear for a VA 
examination scheduled in conjunction with, and necessary for 
the adjudication of his claim, service connection for acute 
renal failure must be denied on the basis of the current 
evidence.  As the preponderance of the evidence is against 
the veteran's claim, the "benefit of the doubt" rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for acute renal failure is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



